DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 5, 2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Miura (US 7,052,572 in view of Ziemelis (US 4,370,160) and Wallen (US 20120228467).
As to claim 1, Miura teaches a production method for a fiber-reinforced resin molded object, the method comprising: 
arranging a fiber-reinforced base material impregnated with resin (8:51-53; 21:63-67) on an inner surface of a mold (Fig. 15, items 230 and 250); 
filling a core space of the fiber-reinforced resin base material in the mold with a powder mixture including thermally expandable material (8:59) and another powder (glass beads; 8:59-60); 
sealing the mold (See Fig. 15, items 250 and 230 sealed at edges); 
heating at from a heat expansion starting temperature to a maximum expansion temperature of the thermally expandable microcapsules to cause the thermally expandable microcapsules to expand (24:13); and 
heat pressing the fiber-reinforced resin base material (24:10-17).  
Miura does not specifically teach (a) “liquidity”, (b) “microcapsules”, and (c) the claimed another powder materials listed in the claim.
Regarding (a) and (b), Ziemelis teaches preparing microcapsules comprising a solid organopolysiloxane (silicone) specifically suggested for use as filler particles (Abstract).  In the combination with Miura, the small size of the Ziemelis silicone microcapsules would cause the mixture to have liquidity as in the claimed process.  It would have been prima facie obvious to one of ordinary skill in the art prior to filing to incorporate the Ziemelis microcapsules into Miura because (i) one would view the Ziemelis silicone microcapsules as an obvious interchangeable substitute for the silicone microspheres already taught by Miura, or (ii)  Miura teaches silicone filler particles for filling the interior of a core, and Ziemelis provides silicone microcapsules within the teaching/suggestion of Miura already used for filling (Abstract).
Regarding (c), Wallen teaches a self-expanding mandrel material (Abstract; [0002]) comprising an aggregate mixture.  Examples of suitable particulate materials for use in the aggregate mixture include glass and alumina ([0057]) particulates.  It would have been prima facie obvious to one of ordinary skill in the art prior to filing to incorporate the Wallen alumina particles into Miura because one would view the Wallen alumina particulates as an obvious interchangeable substitute for the glass particles already taught by Miura in light of Wallen’s teaching that glass and alumina particulates can each be used as a self-expanding mandrel aggregate.

As to claims 2 and 3, while Miura does not appear to teach a particular amount of powder or ratio of constituents, Miura does teach varying the filling amount (25:2-5) and the mixing ratio of silicone materials to glass (8:36-47) in order to appropriately change the pressing force applied to the composite (column 27).  Therefore, the filling amount and missing ratio represent result effective variables.  One of ordinary skill in the art would have found it obvious to arrive at the claimed ratio and amount as a matter of routine optimization.  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Miura (US 7,052,572 in view of Ziemelis (US 4,370,160) and Wallen (US 20120228467), and further in view of Grimes (US 5,266,249).  Miura, Ziemelis, and Wallen teach the subject matter of claim 1 above under 35 U.S.C. 103.
As to claim 4, Miura teaches a flexible mandrel (240) meets the claimed release material and surrounds the pressurizing material.  Miura is silent to expelling air between the mold and fiber reinforced resin material to bring the fiber reinforced resin material into contact with the inner surface of the mold.  However, Grimes teaches applying a vacuum in a similar system while the mold is sealed in order to remove air and create a pressure differential that would inherently cause contact between the composite material and the mold (Abstract).  It would have been prima facie obvious to one of ordinary skill in the art prior to filing to incorporate the Grimes vacuum into the modified Miura process as an improvement that would cause improved conformance to the mold shape. 



Response to Arguments
Applicant's arguments filed August 5, 2022 have been fully considered but they are not persuasive or are moot in view of the revised rejection above.
On pages 4-5 of the response, Applicant notes that the list of possible “another powder” has been limited to calcium carbonate, alumina, talc, gypsum, and powder thermosetting resin.  Applicant further argues Miura teaches away from using anything other than silicon rubber beads and one would not be motivated to combine silicon rubber beads with another powder.  The Examiner respectfully disagrees, and notes that Miura expressly states that a mixture of silicon rubber beads and glass beads can be used as the elastic body.  Additionally, Miura expressly teaches that the flexible mandrel is not limited to a combination of silicon beads and glass beads and may instead be formed out of other materials different in thermal expansivity (27:20-31).  The Examiner understands this teaching in Miura to mean that Miura envisions other materials can be used in the flexible mandrel for tailoring or adjusting the thermal expansivity, and that this ability to change the application of pressure is the desired result, not the rigid adherence to silicon and rubber.  While it may be true that Miura does not disclose thermally expandable microcapsules, when Miura’s broader teaching is considered for its emphasis on adjusting the application of pressure using the flexible mandrel, the combination of Ziemelis becomes obvious.
Applicant argues on page 6 that Zielis fails to teach the claimed “another powder”.  However, Wallen was applied in the revised rejections above specifically because Wallen discloses glass beads (already taught by Miura) and alumina as alternatives in a thermally expandable core.  In view of Miura’s broad teaching in column 27, one would have recognized that any material that can favorably adjust or tailor the thermal expansion characteristics of the Miura flexible mandrel would be combinable with the Miura silicon rubber.
Applicant’s arguments pertaining to Grimes are on the grounds that Miura and Ziemelis do not meet claim 1.  However, for the reasons above, the rejection over Grimes is still valid.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J DANIELS whose telephone number is (313)446-4826. The examiner can normally be reached Monday-Friday, 8:30-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742